


110 HR 6880 IH: To amend the Internal Revenue Code of 1986 to allow an

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6880
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Cazayoux
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  individual a credit against income tax for uncompensated losses from damage to
		  such individual’s principal residence by reason of Hurricane Gustav to the
		  extent such losses are uncompensated by reason of the deductible on the
		  individual’s homeowner’s insurance.
	
	
		1.Credit for certain
			 uncompensated losses on principal residences damaged by hurricane
			 gustav
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Certain
				uncompensated losses on principal residences damaged by Hurricane
				Gustav
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter an amount equal to the qualified disaster loss sustained by the
				taxpayer during the taxable year.
						(b)Credit limited
				to deductible on homeowner’s insuranceThe credit allowed by this section with
				respect to any qualified disaster loss shall not exceed the excess (if any)
				of—
							(1)the amount of such
				loss for which the taxpayer was not compensated under the taxpayer’s
				homeowner’s insurance policy solely by reason of the deductible under such
				policy, over
							(2)the amount
				described in paragraph (1) which is compensated for by the Federal Emergency
				Management Agency.
							(c)Qualified
				disaster lossFor purposes of this section, the term
				qualified disaster loss means any personal casualty loss (as
				defined in section 165(h)(3)) which is attributable to the compulsory or
				involuntary conversion of the taxpayer’s principal residence or any of its
				contents as a result Hurricane Gustav in
				2008.
						.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Certain uncompensated
				losses on principal residences damaged by Hurricane
				Gustav..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to losses
			 sustained during 2008.
			
